        Case 3:17-cv-05760-BHS Document 270 Filed 03/02/21 Page 1 of 3




                                                     HONORABLE BENJAMIN H. SETTLE




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA

HP TUNERS, LLC, a Nevada limited liability)
company,                                  )    CASE NO. 3:17-cv-05760-BHS
                                          )
                 Plaintiff,               )    AGREED MOTION TO CONSOLIDATE
                                          )    CASES PURSUANT TO FEDERAL RULE
      vs.                                 )    OF CIVIL PROCEDURE 42(a) and LCR
                                          )    42
KEVIN SYKES-BONNETT and SYKED)
ECU    TUNING    INCORPORATED,           a)    NOTING DATE: MARCH 2, 2021
Washington  corporation,    and    JOHN)
MARTINSON,                                )

                     Defendants.


       Plaintiffs HP TUNERS, LLC, a Nevada limited liability company (“HPT”), with the

agreement of Defendants, KEVIN SYKES-BONNETT (“Sykes-Bonnett”), SYKED ECU

TUNING INCORPORATED (“Syked Tuning”), JOHN MARTINSON (“Martinson”), and

SYKED PERFORMANCE ENGINEERING, LLC (“Syked Performance”)1 (collectively,




1
       Defendant, Syked Performance Engineering, LLC is the Defendant in the related case
No. 3:20-cv-05973 sought to be consolidated into this Case No. 3:17-cv-05760.

AGREED MOTION TO CONSOLIDATE CASES PURSUANT TO
FEDERAL RULE OF CIVIL PROCEDURE 42(a) - page 1               Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                    211 E. McLoughlin Boulevard, Suite 100
                                                                                                PO Box 611
                                                                                 Vancouver, WA 98666-0611
                                                                                             (360) 750-7547
         Case 3:17-cv-05760-BHS Document 270 Filed 03/02/21 Page 2 of 3




“Defendants”), brings this Motion to Consolidate Cases pursuant to Federal Rule of Civil

Procedure 42(a) and in support thereof states as follows:

       By this motion, Plaintiff HPT seeks to have the related case No. 3:20-cv-05973 entitled

HP Tuners, LLC v. Syked Performance Engineering, LLC (the “Successor Litigation”)

consolidated and merged into the present case by agreement of all parties in both cases. Due to

the common questions of law and fact, parties, and discovery, Plaintiffs and Defendants agree to

merge and consolidate the referenced cases for all purposes, including trial.

       This proposed consolidation and merger is not expected to impact any presently

scheduled dates or deadlines, or otherwise result in delay of this Case No. 3:17-cv-05760.

Accordingly, this motion seeks to maintain all scheduling in the instant case and leave all present

dates and deadlines undisturbed.

       Both matters are currently pending before this Honorable Court, which has emphasized

the import of consolidation avoiding unnecessary litigation costs, preserving judicial economy,

allowing for the efficient resolution of the controversy among the parties, and ensuring that

inconsistent verdicts do not arise in the two cases. Kemper Sports, 2007 U.S. Dist. LEXIS at *6.

       As this Court has stated, “finally, and most importantly, the parties to both actions agree

that consolidation is proper.” Id.

       WHEREFORE, HP TUNERS, LLC, respectfully prays that this Honorable Court grant its

Unopposed Motion to Consolidate Cases, and order that Case No. 3:20-cv-05973 be merged and

consolidated into the present case for all purposes, including trial, and to maintain the current

scheduling in this case without modification, and for such other and further relief which this

Honorable Court deems necessary and appropriate.

       Dated this 2nd day of March, 2021

AGREED MOTION TO CONSOLIDATE CASES PURSUANT TO
FEDERAL RULE OF CIVIL PROCEDURE 42(a) - page 2                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                         211 E. McLoughlin Boulevard, Suite 100
                                                                                                     PO Box 611
                                                                                      Vancouver, WA 98666-0611
                                                                                                  (360) 750-7547
        Case 3:17-cv-05760-BHS Document 270 Filed 03/02/21 Page 3 of 3




Respectfully submitted,
ATTORNEYS FOR PLAINTIFF

s/ Andrew P. Bleiman
Andrew P. Bleiman (admitted pro hac vice)
1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
Telephone: (312) 206-5162
E-mail: andrew@marksklein.com


ATTORNEYS FOR DEFENDANTS

/s/ Philip P. Mann
Philip P. Mann, WSBA No: 28860
Mann Law Group PLLC
403 Madison Ave. N. Ste. 240
Bainbridge Island WA, 98110
Phone (206) 436-0900
Fax (866) 341-5140
phil@mannlawgroup.com

                               CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I caused the foregoing to be electronically with

the Clerk of Court using the CM/ECF system which will electronically send Notice to all

Counsel of Record.

                                                   MARKS & KLEIN

                                                   s/ Andrew P. Bleiman
                                                   Andrew P. Bleiman (admitted pro hac vice)
                                                   1363 Shermer Road, Suite 318
                                                   Northbrook, Illinois 60062
                                                   Telephone: (312) 206-5162
                                                   E-mail: andrew@marksklein.com


                                                   Attorney for Plaintiff HP Tuners, LLC




AGREED MOTION TO CONSOLIDATE CASES PURSUANT TO
FEDERAL RULE OF CIVIL PROCEDURE 42(a) - page 3                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                     211 E. McLoughlin Boulevard, Suite 100
                                                                                                 PO Box 611
                                                                                  Vancouver, WA 98666-0611
                                                                                              (360) 750-7547
